Ex 10.9
 
 
SOVEREIGN BANK – LOAN NO. 17036757


After Recording Return To:


SOVEREIGN BANK
17950 Preston Road, Suite 500
Dallas, TX 75252
Attn:      Ronda K. Garrett



--------------------------------------------------------------------------------


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
 

--------------------------------------------------------------------------------

 
COLLATERAL ASSIGNMENT


THIS COLLATERAL ASSIGNMENT (as amended, modified or restated from time to time,
this “Assignment”) dated as of JUNE 22nd, 2015 (the “Effective Date”), is
executed by BLUE DOLPHIN PIPE LINE COMPANY, a Delaware corporation (“Grantor”),
with offices at 801 Travis Street, Suite 2100, Houston, TX 77002, for the
benefit of SOVEREIGN BANK, a Texas state bank (together with its successors and
assigns, “Lender”) with offices at 17950 Preston Road, Suite 500, Dallas, TX
75252.


RECITALS


WHEREAS, Lender and LAZARUS REFINING & MARKETING, LLC, a Delaware limited
liability company (“Debtor”), have entered into a LOAN AND SECURITY AGREEMENT
dated as of the Effective Date (as amended, modified or restated from time to
time, the “Loan Agreement”; capitalized terms not defined herein shall have the
same meanings as in the Loan Agreement).
 
WHEREAS, Grantor and FLNG LAND II, INC., a Delaware corporation (the
“Counterparty”), are parties to that certain MASTER EASEMENT AGREEMENT dated as
of DECEMBER 11, 2013, a memorandum of which is recorded as instrument number
2014047796 in the real property records of Brazoria County, Texas (a true,
correct and complete copy of which is attached hereto as Exhibit A, as amended,
the “Subject Agreement”).


WHEREAS, to further secure Lender in the payment of the Indebtedness (as defined
in the Loan Agreement), Grantor desires to transfer, pledge, and assign all of
Grantor’s rights, title and interest in and to the Subject Agreement to Lender.
 
WHEREAS, Grantor’s execution of this Agreement is a condition precedent to
Lender’s agreement to execute the Loan Agreement.
 
NOW, THEREFORE, in consideration of the premises herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor hereby agrees in favor of Lender as follows:
 
1. Assignment.  As security for the repayment of the Indebtedness, Grantor
hereby transfers, pledges, and assigns to Lender, its successors and assigns,
and grants Lender a security interest in all right, title and interest of
Grantor in and to the Subject Agreement, including, without limitation, all
disbursement rights, reimbursement payments, payment rights, and all other
rights to payment under the Subject Agreement (collectively, the “Payment
Rights”).  This Assignment shall constitute a security agreement within the
meaning of the Code.  Grantor hereby irrevocably instructs the Counterparty to
make any and all payments owing to Grantor with respect to the Payment Rights
directly to Lender.
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
2. Representations and Warranties.  Grantor hereby represents and warrants to
Lender that:
 
(a) A true, correct and complete copy of the Subject Agreement has been attached
to this Assignment as Exhibit A (together with all assignments, amendments,
modifications or understandings relating thereto).  The Subject Agreement is in
full force and effect.
 
(b) Grantor has not executed any prior assignment, pledge or hypothecation of
its rights under the Subject Agreement or the Payment Rights.  Lender has a
first priority lien in the Subject Agreement and the Payment Rights.  Grantor
will defend at its expense Lender’s right, title and security interest in and to
the Subject Agreement and the Payment Rights against the claims of any third
party.
 
(c) The execution, delivery, and performance of this Assignment by Grantor has
been duly authorized by all necessary action by Grantor, and this Assignment
constitutes a legal, valid and binding obligation of Grantor, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights and except to the extent specific remedies may generally be limited by
equitable principles.
 
(d) Grantor’s execution, delivery and performance of this Assignment and the
consummation of the transactions contemplated thereby by Grantor, do not
(i) conflict with, result in a violation of, or constitute a default under (1)
any provision of its organizational documents or other instrument binding upon
Grantor, (2) any law, governmental regulation, court decree or order applicable
to Grantor, or (3) any contractual obligation, agreement, judgment, license,
order or permit applicable to or binding upon Grantor, (ii) require the consent,
approval or authorization of any third party which consent or approval has not
been obtained, or (iii) result in or require the creation of any lien, charge or
encumbrance upon any property or assets of Grantor except as may be expressly
contemplated by this Assignment.
 
(e) Grantor has no actual knowledge that the Counterparty has asserted any
default or non-performance by Grantor of Grantor’s duties and obligations under
the Subject Agreement, Grantor has performed all of Grantor’s duties and
obligations which are now due and performable under the Subject Agreement, and
no defense or counter-claim exists with respect to the duties and obligations of
the Counterparty under the Subject Agreement.
 
3. Covenants and Agreements.  Grantor hereby covenants in favor of Lender as
follows:
 
(a) Grantor will perform all of its duties and obligations under the Subject
Agreement in accordance with the terms thereof.  Grantor shall not amend, alter
or modify the Subject Agreement without the express prior written consent of
Lender.
 
(b) Grantor shall promptly notify Lender of any default by Grantor or the
Counterparty in the performance of their respective duties and obligations under
the Subject Agreement and shall immediately remedy any default by Grantor
thereunder.
 
(c) Grantor shall execute such further and additional instruments and
assignments as may be requested by Lender to vest in Lender a valid security
interest in and to all rights, title and interest of Grantor in and to the
Subject Agreement and the Payment Rights.
 
(d) Grantor will not take any action that would in any manner impair the
enforceability of Lender’s security interest in the Subject Agreement or the
Payment Rights.  Grantor (i) will, if requested by Lender, strictly enforce the
terms and conditions of the Subject Agreement, and (ii) shall not grant any
waiver or indulgence with respect the Subject Agreement.
 
4. Lender as Agent.  Grantor hereby agrees as follows:
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(a) Upon the occurrence and during the continuation of a Event of Default (which
includes a default under the Subject Agreement), Lender shall be irrevocably
appointed agent and attorney-in-fact as to performance by Grantor of its
obligations under the Subject Agreement, and as to the enforcement of Grantor’s
rights and remedies under the Subject Agreement;
 
(b) All reasonable costs, expenses and liabilities incurred and payments made by
Lender as agent and attorney-in-fact shall be considered a loan by Lender to
Grantor which shall be repayable on demand and which shall bear interest at the
Maturity Rate (as defined in the Note referred to in the Loan Agreement);
 
(c) Regarding the existence of any Event of Default for purposes of this
Assignment, Grantor agrees that the Counterparty may rely upon written
certifications from Lender that such an Event of Default exists; and
 
(d) Notwithstanding the foregoing, Lender shall have no obligation whatsoever to
perform any of Grantor’s obligations under the Subject Agreement.
 
5. Foreclosure.  This Assignment is executed as additional security for the
payment of the Indebtedness and all other indebtedness owing or to become owing
by Grantor to Lender, and it is expressly stipulated, covenanted and agreed that
an Event of Default by Grantor under the terms of the Loan Agreement shall
constitute a default under the terms of this Assignment and that foreclosure
under this Assignment shall operate to foreclose fully the rights of Grantor
arising from the Subject Agreement, and in such event, all rights of Grantor
under the Subject Agreement shall be vested in the successful bidder at such
foreclosure.  In addition, Lender shall have all other rights and remedies of a
secured party under the Code.
 
6. Grantor Remains Liable.  Notwithstanding anything to the contrary contained
herein, (a) Grantor shall remain liable under Subject Agreement to the extent
set forth therein to perform all of Grantor’s duties and obligations thereunder
to the same extent as if this Assignment had not been executed; (b) the exercise
by Lender of any of its rights hereunder shall not release Grantor from any of
its duties or obligations under the Subject Agreement; and (c) Lender shall not
have any obligation or liability under any Subject Agreement by reason of this
Assignment, nor shall Lender be obligated to perform any of the obligations or
duties of Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.
 
7. Receipt of Payments.  All payments with respect to the Payment Rights and
other amounts and proceeds received by Grantor in respect of the Subject
Agreement shall be received in trust for the benefit of Lender and shall be paid
to Lender as provided under the Loan Documents.
 
8. General.  Grantor hereby further agrees as follows:
 
(a) No remedy or right conferred upon Lender by operation of law, by this
Assignment, Loan Agreement or by any other instrument executed by Grantor in
connection therewith is intended to be, nor shall it be, exclusive of any other
right or remedy, but each and every remedy or right shall be cumulative and
shall be in addition to every other remedy or right conferred upon Grantor and
each and every such remedy or right may be pursued by Lender in such manner or
order, together or separately, and at such times as Lender may elect.
 
(b) If any term or provision of this Assignment, or the application thereof to
any person or circumstance shall, to any extent be invalid or unenforceable, the
remainder of this Assignment, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Assignment shall be valid and be enforced to the fullest extent permitted
by law.
 
(c) Notice provided for in this Assignment must be in writing, and shall be
given or served in the same manner as specified in the Loan Agreement.
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
9. Invalid Provisions.  If any provision of the this Assignment are held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of this Assignment shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
 
10. Counterparts.  This Assignment may be separately executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.
 
11. Survival.  All representations and warranties made in this Assignment or in
any document, statement, or certificate furnished in connection with this
Assignment shall survive the execution and delivery this Assignment and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.




 

--------------------------------------------------------------------------------

NOTICE OF FINAL AGREEMENT:


THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 

--------------------------------------------------------------------------------

 




 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
 
 
 
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date of the acknowledgment below, but to be effective as of
the Effective Date.
 
GRANTOR:
 
BLUE DOLPHIN PIPE LINE COMPANY


By:           /s/ JONATHAN PITTS CARROLL,
SR.                                                                           
Name:           Jonathan Pitts Carroll, Sr.
Title:           President


 

--------------------------------------------------------------------------------


STATE OF TEXAS                                                                §
COUNTY OF DALLAS                                                         §
 
This instrument was acknowledged before me on ___June 22nd, 2015, by Jonathan
Pitts Carroll, Sr. , President of BLUE DOLPHIN PIPE LINE COMPANY, a Delaware
corporation, on behalf of said entity.
 
[SEAL]                                                      /s/ R. HEARNE
(Commission Expires 12/27/2015)
Notary Public, State of Texas





--------------------------------------------------------------------------------


 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
SUBJECT AGREEMENT


See Attached.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 